The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This office action is in response to the Request for Continued Examination (RCE) and amendment filed on 9/15/2022. As directed by the amendment, claims 9, 11, and 19 have been amended, claims 1-8, 10, 12-13, and 18 have been canceled, and no claims have been added. Thus, claims 9, 11, 14-17 and 19 are pending in the application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2022 has been entered.
Claim Interpretation
2.	The limitation “a controller having an electronic pattern generating circuit with a biomimetic design that mimics the simplified connectivity of a 9-neuron network within the spinal cord of primitive vertebrates” (claim 9, ln. 4-6) is interpreted such that the controller is only required to mimic a 9-neuron network within the spinal cord of primitive vertebrates. The claim does not state that the controller has an electronic pattern generating circuit comprising a 9-neuron network.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
5.	Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flaherty et al (2006/0149338) in view of Jung et al (Non-patent Literature, “Real-Time Interaction Between a Neuromorphic Electronic Circuit and the Spinal Cord”), as evidenced by Grillner et al (Non-patent Literature, “Neural Networks That Co-ordinate Locomotion and Body Orientation in Lamprey”).
Regarding claim 9, Flaherty discloses a system for generating a neuromorphic signal pattern for use as a control signal in a powered assistive device for assisting a user wearing the powered assistive lower limb housing device (Fig. 2 depicts a schematic representation of such a system.  Fig. 6 depicts a specific example of such a system; [0034]-[0035] discloses a general description of such a system, while [0116]-[0124] discloses a specific system 10 comprising a hip control exoskeleton device 20b and a knee control exoskeleton device 20c that together form a lower limb “housing”), comprising, a controller having an electronic pattern generating circuit with a biomimetic design that mimics the simplified connectivity of neurons within the spinal cord of primitive vertebrates which generates an autonomous signal for initiating movement of the powered assistive device (Fig. 2, processing unit 130; Fig. 6, 130a and 130b form a processing unit; [0035] discloses that the processing unit utilizes various electronic, mathematic, neural net, and other signal processing techniques in producing a processed signal.  The use of a “neural net” by a processor to generate a signal is considered an “electronic pattern generating circuit” with a “biomimetic design that mimics the simplified connectivity of neurons within the spinal cord of primitive vertebrates.”  [0066] additionally discloses that the processing unit may use many different types of adaptive processing and “pattern recognition methodologies”); and a sensor supported on the powered assistive lower limb housing device for detecting changes in the powered assistive lower limb housing device and the user wearing the power assistive lower limb housing device ([0124] discloses many types of integral sensors in the ambulation system 10 that output data to the processing unit; [0119] discloses biological signals that are fed back to the processing unit. Some of these sensors would be located on the hip control exoskeleton device 20b and the knee control exoskeleton device 20c), and providing the changes detected to the controller having the electronic pattern generating circuit with the biomimetic design which generates an autonomous signal for adjusting the signal pattern output of the system to match the sensed changes ([0120] discloses both biological data and data from controlled devices being transmitted to the processing unit to improve control performance of the processed signals).
Flaherty does not disclose the structure of the control circuitry, or that the electronic pattern generating circuit is made from analog integrated components and discrete electronic components.
However, Jung teaches an electronic pattern generating circuit to be used for the control of stepping movements (Pg. 319, col. 2, ln. 3-22), wherein the pattern generating module is designed to mimic the behavior of spinal cord circuitry (Pg. 319, col. 2, ln. 46-51), wherein the pattern generating circuit is constructed from analog integrated components and discrete electronic components (Pg. 320, col. 2, Section C, discloses the electronic circuit as an analog very large scale integrated (aVLSI) electronic circuit comprising resistors and capacitors). Implementation of such circuitry in aVLSI provides the ability to greatly increase the complexity of the model at the individual neuron and network levels to help restore complex neuromotor function using neuroprosthetic technology (Pg. 324, col. 2, ln. 6-23).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processing unit of Flaherty to utilize an electronic pattern generating circuit that mimics the simplified connectivity of neurons within the spinal cord of primitive vertebrates wherein the pattern generating circuit is made from analog integrated components and discrete electronic components as taught by Jung, as implementation of such processing circuitry provides the ability to greatly increase the complexity of the processing at the individual neuron and network levels to help restore complex neuromotor function using neuroprosthetic technology.
While the modified device of Flaherty does not explicitly disclose that the controller has an electronic pattern generating circuit that mimics a 9-neuron network within the spinal cord of primitive vertebrates, Jung does teach that its electronic pattern generating circuit is based on a lamprey brain-spinal cord (Jung, Fig. 1). Grillner teaches that lamprey brain-spinal cords are modeled by 9-neuron networks (Fig. 2, the neuronal network of a lamprey can be modeled by left and right motoneurons (M), left and right excitatory interneurons (E), left and right lateral interneurons (L) left and right interneurons that cross with each other (I), and a brainstem neuron group (R). Thus, since Jung’s electronic pattern generating circuit is based on the lamprey brain-spinal cord that can be modeled by a 9-neuron network, Jung (and the modified device of Flaherty) “mimics” a 9-neuron network within the spinal cord of primitive vertebrates. 
6.	Claims 11, 14-17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clausen et al (2007/0050045) in view of Gramnas (2004/0044417), Flaherty et al (2006/0149338), and Jung et al (Non-patent Literature, “Real-Time Interaction Between a Neuromorphic Electronic Circuit and the Spinal Cord”).
	Regarding claim 11, Clausen discloses a powered device for assisting a user with walking (Fig. 3, lower limb member 102 assists a user with walking), comprising: a controller for controlling movement of the powered device having an electronic circuit with biomimetic design that generates an autonomous signal (Fig. 3, control circuitry 122; [0097] discloses that a control system 300 can be used so as to “mimic natural ankle movement” by the ankle device. The control system works “automatically” based upon input into the controller to control the ankle device. Thus, the electronic circuit of the CPU 305 has a “biomimetic design,” as it mimics natural motion); an actuated articulated false-foot configured to connect to and support an injured lower limb to form an actuated articulated false-foot prosthesis (Fig. 3, lower limb member 102 is an articulated “false-foot,” as it is not the real foot of the user. The lower limb member 102 would support the injured lower limb of the user (e.g. stump); see [0065]); a linear actuator supported between an upper attachment location, and a lower attachment location on the actuated articulated false-foot for driving the articulated false-foot prosthesis (Fig. 3, actuator 116; see [0074], which discloses the actuator as a double-screw-motor, a single-screw motor, a piston cylinder-type structure, a spring, or other type of actuator that pushes or pulls the foot unit 104 with respect to the lower limb member 102); and a sensor mounted on the articulated false-foot to sense movement of the articulating false-foot (Fig. 9, sensor module 302; [0098]), and wherein the sensor senses intent of the user to move and environmental perturbation and communicates such intent to the controller to determine desired movement of the powered device (Clausen, [0101], [0104], and [0106] discloses sensors that detect the intent of the user to move; [0102] discloses environmental perturbations such as changes in terrain elevation).
	Clausen does not explicitly disclose that the actuated articulated false-foot surrounds footwear, a foot, or a prosthesis of an injured lower limb.  Clausen does, however, disclose an attachment portion 108 that may be configured to couple the prosthesis 100 to a stump of an amputee or to another prosthetic device ([0070]).
	However, Gramnas teaches a false-foot prosthetic that connects to, surrounds, and supports a prosthesis of an injured lower limb (Fig. 1, socket 6 of the false-foot connects to, surrounds, and supports lower leg tube 5).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the attachment portion of Clausen to be a socket that is configured to connect to, surround, and support a leg prosthesis as taught by Gramnas to allow the false-foot to be used by a user who has a prosthesis for the shank portion of their leg.
	The modified device of Clausen does not have the biomimetic design that mimics the connectivity of neurons within the spinal cord of primitive vertebrates which electronic pattern generating circuit as made from analog integrated components and discrete electronic components.
	However, Flaherty teaches a processing unit that takes sensed signals from the nervous system of a patient and uses a processing unit to produce a control signal for controlling powered devices based on the sensed signals (Fig. 2, sensor 200 detects multicellular signals which are then processed by processing unit 130 to generate signals for controlling devices 300; see [0035]. Flaherty additionally teaches that the processor can utilize various electronic, mathematic, and neural net processing techniques, wherein these techniques are “biomimetic designs” that are defined by the simplified connectivity of neurons within the spinal cord of primitive vertebrates”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to design the controller of the modified device of Clausen to incorporate sensed signals from the nervous system of the patient to generate control signals for the powered device via neural nets as taught by Flaherty, as such a modification would provide better control of the powered device that is more seamlessly integrated with the movement intentions and physiology of the patient.
The modified device of Clausen does not disclose the structure of the control circuitry, or that the electronic pattern generating circuit is made from analog integrated components and discrete electronic components.
However, Jung teaches an electronic pattern generating circuit to be used for the control of stepping movements (Pg. 319, col. 2, ln. 3-22), wherein the pattern generating module is designed to mimic the behavior of spinal cord circuitry (Pg. 319, col. 2, ln. 46-51), wherein the pattern generating circuit is constructed from analog integrated components and discrete electronic components (Pg. 320, col. 2, Section C, discloses the electronic circuit as an analog very large scale integrated (aVLSI) electronic circuit comprising resistors and capacitors). Implementation of such circuitry in aVLSI provides the ability to greatly increase the complexity of the model at the individual neuron and network levels to help restore complex neuromotor function using neuroprosthetic technology (Pg. 324, col. 2, ln. 6-23).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processing unit of Flaherty to utilize an electronic pattern generating circuit that mimics the simplified connectivity of neurons within the spinal cord of primitive vertebrates wherein the pattern generating circuit is made from analog integrated components and discrete electronic components as taught by Jung, as implementation of such processing circuitry provides the ability to greatly increase the complexity of the processing at the individual neuron and network levels to help restore complex neuromotor function using neuroprosthetic technology.
Regarding claim 14, the modified device of Clausen has the controller automatically starting and stopping movement of the actuated articulated false-foot prosthesis (Clausen, [0104] discloses that the controller detects the gait of the user and adjusts the ankle device accordingly, thereby “starting and stopping” the ankle device automatically).
Regarding claim 15, the modified device of Clausen has the controller automatically moving the actuated articulated false-foot prosthesis at a self-selected walking speed of the user (Clausen, [0104] and [0110] disclose that the device automatically adjusts its actuation based upon the walking speed as determined by the user).
Regarding claim 16, the modified device of Clausen has the controller automatically responding to external environmental input to adjust the movement pattern of the actuated articulated false-foot prosthesis (Clausen, [0103] discloses the controller and sensors taking into account changes in the environment or surface terrain).
Regarding claim 17, the modified device of Clausen has the device as portable and as configured to be carried by the user (Clausen, Fig. 1, device 102 is portable and carried by the user, as the device clearly moves with the user as he walks).
Regarding claim 19, the modified device of Clausen (as modified above in the rejection of claim 11) is a powered device for assisting a user with walking, comprising: a controller for controlling movement of the powered device (Clausen, Fig. 9, control system 300; [0097] discloses CPU 305 sending signals to control module 310 for controlling the power assistive device 100 of Fig. 3.  This control system would be modified by the processing unit of Flaherty to take into account biological signals of the nervous system of the patient; see [0035] of Flaherty), the controller having an electronic circuit with a biomimetic design that mimics the connectivity of neurons within the spinal cord of primitive vertebrates which electronic pattern generating circuit is made from analog integrated components and discrete electronic components and generates an autonomous signal (Pg. 320, col. 2, Section C, discloses the electronic circuit as an analog very large scale integrated (aVLSI) electronic circuit comprising resistors and capacitors), an actuated articulated false-foot configured to connect to, surround and support footwear, a foot or prosthesis of an injured lower limb within the articulated false-foot to form an actuated articulated false-foot prosthesis (Clausen, Fig. 3, lower limb member 102 is an articulated “false-foot,” as it is not the real foot of the user.  The lower limb member 102 would support the injured lower limb of the user (e.g. stump). Gramnas, Fig. 1, depicts a socket 6 of a false-foot that connects to, surrounds, and supports lower leg tube 5.  Such a socket would be employed on the false-foot of Clausen in the modified device); a linear actuator supported on the powered device for driving the articulated false-foot prosthesis (Clausen, Fig. 3, actuator 116; see [0074], which discloses the actuator as a double-screw-motor, a single-screw motor, a piston cylinder-type structure, a spring, or other type of actuator that pushes or pulls the foot unit 104 with respect to the lower limb member 102); and wherein the control system sensors are mounted on the articulated false-foot and/or the user (Clausen, Fig. 9, sensor module 302; [0098]) and a sensor mounted on the articulated false-foot and/or the user to sense movement changes3 (Clausen, Fig. 9, sensor module 302; [0098]), and providing sensed movement changes detected to the controller for adjusting the signal pattern output of the system to match the sensed movement changes (Clausen, [0097] discloses the sensing module 302 relaying information to the CPU 305; see also [0107]-[0109]).
Response to Arguments
7.	Applicant’s arguments filed on 9/15/2022 on Page 5 with respect to claim 9 and regarding the prior art of record not disclosing the controller comprising an electronic pattern generating circuit to mimic the simplified connectivity of a 9-neuron network within the spinal cord of primitive vertebrates have been considered, but are not persuasive. Jung teaches a controller comprising an electronic pattern generating circuit that mimics the simplified connectivity of neurons within the spinal cord of a lamprey (Jung, Fig. 1). The newly cited reference of Grillner teaches that the spinal cord of a lamprey is modeled by a 9-neuron network (Grillner, Fig. 2). Therefore, Jung’s electronic pattern generating circuit “mimics” a 9-neuron network within the spinal cord of primitive vertebrates. It’s importantly noted that the claims do not currently recite the pattern generating circuit as having a 9-neuron network, but merely that the pattern generating circuit mimics a 9-neuron network.
8.	Applicant’s arguments filed on 9/15/2022 on Page 6 with respect to claims 11, 14-17, and 19 and regarding Clausen not disclosing a linear actuator secured at upper and lower attachment locations have been considered, but are not persuasive. Clausen discloses that the actuator 116 can be any number of linear actuators that push/pull the foot unit 104 with respect to the lower limb member 102 ([0074] discloses that actuator 116 can be a double-screw-motor, a single-screw motor, a piston cylinder-type structure, a spring, etc.).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785